Citation Nr: 0942647	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-32 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cervical 
spine (neck) disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  This claim was previously before the 
Board in October 2007.

In the October 2007 decision, the Board found that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for cervical spine 
disability, and then denied the claim on the merits.  The 
Veteran thereafter appealed that decision to the Court which, 
upon a November 2008 Joint Motion of the parties, promulgated 
an Order in December 2008 that vacated the Board's October 
2007 decision.

The reopened claim of entitlement to service connection for 
cervical spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A February 1989 Board decision denied, in pertinent part, 
service connection for chronic cervical strain.

2.  Evidence received subsequent to the February 1989 Board 
decision, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for cervical spine 
disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1989 Board decision that denied the 
Veteran's claim of service connection for cervical spine 
disability is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the February 1989 Board decision 
is new and material, and the Veteran's claim of service 
connection for cervical spine disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board here observes that the Court's December 2008 Order 
(and November 2008 Joint Motion) vacated the Board's October 
2007 decision in its entirety (as opposed to only vacating 
that part of the Board's decision that denied service 
connection for a cervical spine disability on the merits.  As 
such, the issue before the Board is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for cervical spine (neck) disorder.

In light of the favorable decision to reopen the claim on 
appeal, any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) or provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A February 1989 Board decision denied service connection for 
cervical spine disability.  The February 1989 Board decision 
is final.  38 U.S.C.A. § 7104.

The February 1989 Board decision denied the Veteran's claim 
on the basis that the Veteran's cervical strain during 
service was acute and had resolved without any ascertainable 
residuals.

The evidence added to the claims file subsequent to the 
February 1989 Board decision includes a March 2006 record 
from the Veteran's private physician (B.L.R., MD).  The March 
2006 record reveals a current cervical spine diagnosis (C5-6 
spondylosis) and an opinion concerning a nexus between the 
Veteran's current cervical spine disorders and his service.  

As such, the Board finds that the March 2006 private medical 
record pertains to an unestablished fact necessary to 
substantiate the claim (i.e., a nexus between cervical spine 
disability and the Veteran's service) and that it raises a 
reasonable possibility of substantiating the claim.  Hence, 
the additional evidence, when considered in conjunction with 
the record as a whole, is both new and material, and requires 
that the claim be reopened.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for cervical spine disability is granted.


REMAND

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for cervical spine disability.

The March 2006 private physician's (B.L.R., MD) opinion 
indicated that the Veteran's "incident in the Navy produced 
a soft tissue injury in the cervical spine."  In an opinion 
received in October 2009, a private physician (G.L.W., MD) 
essentially indicated that he concurred with the opinions 
(offered by D.J.K., DC in December 2003 and Dr. B.L.R. in 
March 2006) that had stated that the Veteran had current 
cervical spine problems related to service.  Dr. G.L.W. 
stated as follows:

It is not uncommon for patients who have 
severely strained or injured their neck 
to experience chronic and progressive 
neck pain and associated symptoms such as 
headaches, spasms and radiating back pain 
for many yeas after the injury, sometimes 
for the remainder of their life.

The Board observes that back disabilities under VA's rating 
formula include cervical strain (Diagnostic Code 5237), 
degenerative arthritis of the spine (Diagnostic Code 5242), 
and intervertebral disc syndrome (Diagnostic Code 5243).  See 
38 C.F.R. § 4.71a (2009).  The Board notes that a July 2004 
VA examiner, while noting that the Veteran's cervical spine 
arthritis and cervical spine disc disease were not related to 
service, did not opine as to whether the Veteran had cervical 
spine strain that was related to service.  In the same 
manner, the opinion from Dr. G.L.W. does not appear to state 
whether the Veteran has cervical spine arthritis or cervical 
spine disc disease related to service, but just essentially 
stated that the Veteran has some cervical spine pain related 
to service.  

Whether the Veteran has a cervical spine disability that is 
related to service is a medical question and requires medical 
expertise.  The Board finds that the Veteran should be 
afforded a VA examination that addresses the specific 
questions raised by this appeal.  In particular, the Board 
finds that the VA examiner should state whether the Veteran 
has (in addition to cervical spine arthritis and degenerative 
disc disease) cervical spine strain, and whether such is 
related to service.  Additionally, the Board finds that the 
VA examiner should comment on (and discuss the implications 
of) Dr B.L.R.'s opinion indicating that the Veteran's 
"incident in the Navy produced a soft tissue injury in the 
cervical spine."

Finally, the Board observes that the November 2008 Joint 
Motion stated (November 2008 Joint Motion, pages 4-5) as 
follows:

Here, the Board did in fact reject Dr. 
King's [December 2003] opinion letter on 
the sole basis that it was based upon 
symptomatology reported by Appellant.  
Furthermore, the Board did not cite to 
any inaccuracies in either facts or 
symptomatology provided by Appellant.  
Finally, the Board's analysis of the 
opinion letter ignores the fact that Dr. 
King's opinion relied upon "daily notes 
provided in the medical records" and 
instead finds that it was based only upon 
Appellant's symptomatology.  Hence, the 
Board's analysis of the opinion letter 
was inaccurate.

The Joint Motion also noted (November 2008 Joint Motion, page 
5) that VA was "obligated to conduct a critical examination 
of the justification for the decision, Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991)."

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any cervical 
spine disability related to service.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran has any cervical spine disability 
that is related to service.  In 
particular, the examiner is asked to 
state whether the Veteran's cervical 
spine disability includes cervical spine 
strain, and whether such disability is 
related to service.  The examiner is 
asked to comment, as appropriate, on the 
March 2006 private physician's (B.L.R., 
MD) comments that the Veteran suffered a 
soft tissue injury during service.

2.  The AOJ should then readjudicate the 
reopened claim of entitlement to service 
connection for cervical spine disability.  
The AOJ must conduct a critical 
examination of the justification for the 
decision reached, in accordance with 
Fletcher v. Derwinski, 1 Vet. App. 394, 
397 (1991).  The AOJ can not reject the 
opinion from the Veteran's chiropractor, 
Dr. D.J.K., on the basis that the opinion 
was based upon symptomatology reported by 
Veteran.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


